DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3, 5-15, 29, 34-35, and 37-40 are pending in this application. 

Specification
The abstract of the disclosure filed on 05/19/2021 does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.

Response to Arguments
Applicant's arguments regarding the 35 U.S.C. 102 rejections and 35 U.S.C. 103 rejections of claims 1, 3, 5-15, 29, 34-35, and 37-40 have been fully considered but they are not persuasive.
On pages 14 and 15, the applicant argues that Xiao fails to teach “generating a confirmation signal according to the target task, the confirmation signal indicating task content of the target task”.
On page 15, the applicant argues that independent claims 29 and 34 are allowable for similar reasons as claim 1.
On pages 15-16, the applicant argues that dependent claims 3, 5-14 35, 37-40  should have their rejections under 35 U.S.C. 103 withdrawn and be allowed.
The examiner has thoroughly considered applicant’s arguments, but respectfully finds them unpersuasive for at least the following reasons:
As to points (a) and (b) the examiner respectfully disagrees. Xiao teaches a confirmation signal because it teaches preallocation and subsequent allocation, which confirm receipt of a heartbeat. Xiao recites in paragraph [0014] lines 1-6 “Having the main control node receive and analyze heartbeat information from various computational nodes… the main control node preallocates tasks to the computational nodes”, in paragraph [0015] lines 2-3 that “in the next heartbeat information, setting a flag to request a task from the main control node” and that [0016] lines 1-2 “After the main control node has received a task request from a computational node, allocating a task thereto”. The heartbeat information sent by a computational node invokes a request for a task, a main control node receives the heartbeat information, and a task is allocated to the computational node which means that the main control node is confirming that the heartbeat information sent by the computational node has been received. Xiao teaches “generating a confirmation signal according to the target task” because preallocation is done based on the time required for each node to execute the target task. Xiao recites in paragraph [0046] lines 1-2 that “Tij denotes the estimated time required for the ith computational node to execute ji tasks” and in paragraph [0047] lines 1-3 that “After obtaining the value of Tij, the main control node selects the lowest value and preallocates the task to the corresponding computational node”. Therefore, preallocation is done according to the target task because the time it takes for a target task to be completed by a computational node is taken into account when preallocating. Xiao teaches “the confirmation signal indicating task content of the target task” because paragraph [0018] lines 21-24 recite “The task preallocation table records information for the main control node to preallocate tasks to computational nodes; the task 
As to point (c) the examiner respectfully disagrees. Applicant's arguments regarding dependent claims fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the dependent claims define a patentable invention without specifically pointing out how the language of the dependent claims patentably distinguishes them from the references. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xiao et al. (CN102073546A herein Xiao). The claim mappings are provided using the translation of Xiao.
Xiao was cited in the previous office action.

As per claim 1, Xiao teaches the method as claimed including a task processing method, performed by a scheduling device ([0008] lines 2-3 task-dynamic dispatching method under a distributed computation mode in a cloud computing environment; [0009] lines 5-6 it is mainly comprised of a main control node (scheduling device); [0031] lines 10-13 The main control node task dispatching and execution), the method comprising:
acquiring a target task to be deployed to a target device ([0014] lines 5-6 the 
main control node preallocates tasks to the computational nodes);
generating a confirmation signal according to the target task, the confirmation 
signal indicating task content of the target task ([0014] lines 1-6 Having the main control node receive and analyze heartbeat information from various computational nodes… the 
main control node preallocates tasks to the computational nodes; [0015] lines 2-3 in the next heartbeat information, setting a flag to request a task from the main control node; [0016] lines 1-2 After the main control node has received a task request from a computational node, allocating a task thereto; [0046] lines 1-2 Tij denotes the estimated time required for the ith computational node to execute ji tasks; [0047] lines 1-3 After obtaining the value of Tij, the main control node selects the lowest value and preallocates the task to the corresponding computational node; [0018] lines 21-24 The task preallocation table records information for the main control node to preallocate tasks to computational nodes; the task preallocation table comprises the fields TaskID); and
in response to a heartbeat request being received from the target device, sending the 
confirmation signal to the target device ([0031] lines 10-13 The main control node is primarily responsible for receiving heartbeat information from computational nodes, analyzing it, and providing feedback to control task dispatching and execution).

As per claim 15, Xiao teaches the method according to claim 1, wherein the heartbeat request includes information of at least one of the following: CPU usage, memory usage, disk usage, and execution status of one or more tasks executed by the target device ([0017] lines 4-21The node performance information comprises the…CPU utilization rate, memory utilization rate… the execution information on the task currently being executed comprises…the task execution progress… Each computational node, each time a certain period elapses, collects these two type of information on the node itself, and packages it as heartbeat information that is transmitted to the main control node).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al (CN102073546A herein Xiao) in view of Gao et al. (CN105245373A herein Gao). The claim mappings are provided using the translation of Xiao and the translation of Gao.
Gao was cited in the previous office action.

As per claim 3, Xiao teaches the method substantially as claimed including the method according to claim 1, wherein the target device is an edge device ([0031] lines 5-8 the computational nodes can be physical machines… nodes are interconnected by a network; An edge device can be a computer which is a physical machine.), 
the method further comprising:
generating a dual-state record corresponding to the target task ([0018] lines 7-10 
The first time the main control node receives heartbeat information from a computational node, it creates a node status table and task status table; [0043] lines 1-3 Step 502: Based on the heartbeat information that has been received, the main control node updates the node status table and task status table), 
the dual-state record including an actual state of the target task ([0017] lines 15-17 the execution information on the task currently being executed comprises…the task execution progress; [0018] lines 5-7 the task status table records the task processing status of the various computational nodes; [0018] lines 14-15 the task status table comprises the fields of…Progress);
receiving a task synchronization request sent by the target device, the task 
synchronization request indicating an execution status of the target task ([0019] lines 8-12 with the heartbeat information containing a flag bit for task requests; if true, this denotes that that calculation mode has an empty task slot to which the main control node can allocate a task for that computational node to execute; In other words, the flag bit indicates the execution status because if the flag bit is true, that means there isn’t a task running and therefore the execution status of the target is null.); and 
updating the dual-state record according to the execution status ([0043] lines 12-18 if present, the TaskID of that task is acquired and a check is made to determine whether that task is already present in the task status table; if present, the information on that task in the task status table is updated, otherwise the information on the oldest task of that calculation point in the task status table is deleted and the information on the task that has been completed is added; In other words, the flag bit indicates whether or not there is a task running on the computing node, so the .

Xiao fails to specifically teach the dual-state record including an expected state.

However, Gao teaches the dual-state record including an expected state ([0055] 323 line 1 thread 2 regularly obtains the expected state). 

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Xiao with Gao because Gao’s teaching of obtaining the expected state in addition to obtaining the running state (actual state) would have provided Xiao’s system with the advantage of monitoring the health of tasks (see Gao, [0119] 656 line 1 monitor the health of hosted applications) and thus avoid the problem of selecting underperforming nodes to execute tasks (see Xiao, [0021] lines 15-18 imparts to the main control node the power to select computational nodes to execute tasks; thus, it avoids the bottleneck problem brought on by computational nodes with poor performance).

As per claim 5, Xiao and Gao teach the method according to claim 3.

The modifications by Gao to Xiao above fail to teach wherein whether the target task is abnormal is determined by scanning the dual state record, the method further comprising: determining whether the expected state is the same as the actual state, and in response to the expected state being different from the actual state throughout a preset period of time, triggering an exception handling mechanism; or determining whether the actual state indicates an abnormal state, and in response to the actual state indicating an abnormal state, triggering the exception handling mechanism.

However, Gao teaches wherein whether the target task is abnormal is determined by scanning the dual state record (Gao [0209] 1132 lines 1-4 The application health management thread 2 regularly obtains the expected state and expected running instance of the current application from the containerized engine, and at the same time obtains the actual running state of the current application from the key-value pairing system to compare and judge the difference from the expected state; [0212] 1148 lines 1-3 Thread 2 records the latest three snapshots of the actual running state of the application, and compares the three snapshots. If the three snapshots are inconsistent, it is judged that the current network is unstable or the failover is in progress.), 
the method further comprising:
determining whether the expected state is the same as the actual state, and in response to the expected state being different from the actual state throughout a preset period of time, triggering an exception handling mechanism ([0207] 1117 lines 3-5 Thread 2 is responsible for the expected state and operation of the application The status is compared, and the containerization engine is notified to handle the status difference; [0209] 1132 lines 1-4 The application health management thread 2 regularly obtains the expected state and expected running instance…and at the same time obtains the actual running state of the current application…to compare and judge the difference; In other words, the containerization engine is the exception handling mechanism because it handles the situation where the expected state and ; or
determining whether the actual state indicates an abnormal state, and in response to the actual state indicating an abnormal state, triggering the exception handling mechanism ([0212] 1148 lines 2-3 If the three snapshots are inconsistent, it is judged that the current network is unstable or the failover is in progress. In this case, no processing is performed; In other words the containerization engine does no processing when there is an abnormal state.).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Xiao with Gao because Gao’s teaching of comparing the expected state to the running state (actual state) or finding inconsistencies between three snapshots and taking proper measures to rectify the situation would have provided Xiao’s system with the capability of monitoring the health of tasks and adjusting the state of executing nodes when there is a discrepancy (see Gao, [0119] 656 line 1 monitor the health of hosted applications…and state adjust in time), thus making Xiao’s system more robust.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Xiao in view of Dong Pan Xiao et al. (US 2019/0294479A1 herein Dong Pan). The claim mappings of Xiao will be provided according to its translation.
Dong Pan was cited in the previous office action.

As per claim 6, Xiao teaches the method substantially as claimed including the method according to claim 1, wherein the acquiring the target task comprises:
receiving a first task ([0035] lines 3-4 the main control node receives a job); and
in response to the target device being in a normal state, generating the target task ([0019] lines 9-12 the heartbeat information containing a flag bit for task requests; if true, this denotes that that calculation mode has an empty task slot to which the main control node can allocate a task for that computational node to execute).

Xiao fails to specifically teach receiving a first task sent by a console, the first task including a scheduling policy, a deployment address, and content of the first task, the deployment address pointing to the target device; parsing the deployment address and determining a state of the target device based on the deployment address; and generating the target task according to the scheduling policy and the content of the first task.

However, Dong Pan teaches 
receiving a first task sent by a console ([0031] lines 3-5 A virtual machine application request may be sent to the first server 120 through the terminal 110; In other words, the request to create a virtual machine is a task.), the first task including a scheduling policy ([0047] lines 1-8 Specifically, the host scheduling policy may be user-defined according to a requirement, and for example, includes a least used resource scheduling and greedy scheduling, and a most suitable target host computer is selected from the schedulable host computer set. When the virtual machine application request includes a plurality of target virtual machine labels, each target virtual machine label has a corresponding schedulable host computer set), a deployment address ([0037] lines 20-22 The virtual machine application request may further include more information, such as at least one of cluster area information, a cluster name; [0031] lines 5-9 The first server 120 obtains a current virtual machine label of each host computer and compares the current virtual machine label with a target virtual machine label in the virtual machine application request, to determine a target host computer;), and content of the first task ([0037] lines 20-23 virtual machine application request may further include virtual machine configuration information; [0054] lines 16-18 The virtual machine configuration information includes a memory size and CPU information of the virtual machine; In other words, the creation of the virtual machine is the task and the content is the configuration information of the virtual machine. Configuration information can be considered as task content because the information is used to complete the task.), the deployment address pointing to the target device ([0071] lines 13-14 target cluster may be determined directly according to the cluster information, such as a cluster name; [0037] lines 7-9 The virtual machine application request is used to determine a target host computer according to the target virtual machine label); 
parsing the deployment address and determining a state of the target device based on the deployment address ([0038] Compare the target virtual machine label with a current virtual machine label of each host computer in a cluster, to determine a target host computer, the
target host computer having no virtual machine label matching the target virtual machine label; In other words, the deployment address which is set by the cluster information and the target virtual machine label is parsed because the target virtual machine label is compared with the labels in each host computer and the state of the target device is determined because the comparisons determine whether or not the host computer is truly the target.); and 
according to the scheduling policy and the content of the first task ([0037] lines 3-5 generate a corresponding virtual machine application request according to the target virtual machine label; [0047] lines 5-8 When the virtual machine application request includes a plurality of target virtual machine labels, each target virtual machine label has a corresponding schedulable host computer set; [0037] lines 20-23 virtual machine application request may further include virtual machine configuration information; In other words, the virtual machine application request is generated according to a target virtual machine label and the target virtual machine label has a corresponding schedulable host computer set that is created based on a scheduling policy. Additionally, the virtual machine configuration information (content of the target task) is part of the target task so the target task must have been generated according to the virtual machine configuration information.).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teachings of Xiao with the teachings of Dong Pan. This would result in the master node receiving a scheduling policy in addition to setting its own scheduling policy according to the performance data of the computing nodes to make the system more resilient to corrupted data. One of ordinary skill in the art would have been motivated to modify Xiao’s system with Dong Pan before the effective filling date of the claimed invention because Dong Pan’s teaching of allocating similar services to different host computers according to the virtual machine label ensures that when a host computer is down, other host computers can perform a similar service (see Dong Pan, [0069] lines 15-18 the same or similar service attribute are deployed dispersedly, during downtime of one host computer, .

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao in view of Fang et al. (CN107133086A herein Fang). The claim mappings of Xiao and Fang will be provided according to their respective translations.
Fang was cited in the previous office action.

As per claim 7, Xiao teaches the method substantially as claimed including the method according to claim 1, wherein before the acquiring the target task ([0014] lines 1-6 Having the main control node receive…heartbeat information….update a node status table and task status table. Based on the node status table and task status table, the main control node preallocates tasks to the computational nodes), the method further comprises:
receiving device information sent by the target device ([0017] lines 4-21 The node performance information comprises the main frequency of the CPU, memory size, CPU utilization rate, memory utilization rate, I/O resource utilization rate… the execution information on the task currently being executed comprises the Task ID of the task, the Job ID of the job where located, and the task execution progress and elapsed execution time. Each computational node, each time a certain period elapses, collects these two type of information on the node itself, and packages it as heartbeat information that is transmitted to the main control node).

generating, based on the device information, a runtime environment identifier corresponding to the target device; and sending the runtime environment identifier to the target device.
Fang teaches
generating, based on the device information, a runtime environment identifier corresponding to the target device ([0118] 775 lines 2-3 task execution information generated by the task subprocess execution task information; [0060] 416 lines 2-4 task execution information includes any one or more of the following information…exit code (runtime environment identifier); The specification for the claimed invention sets the runtime environment identifier as a return code and a synonym for a return code is an exit code.); and 
sending the runtime environment identifier to the target device ([0014] 91 lines 5-6 the task processing device saves the task execution information to the target location).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teachings of Xiao with Fang because Fang’s teaching of generating an exit code would have provided Xiao’s system with the capability of knowing if a task has been completely executed and if not complete, the system could know that it should re-execute a task (see Fang, [0119] 785 lines 7-9 detects whether there is a corresponding exit code in the target location, and if it does not exist, the corresponding task sub-process is started through the agent process to execute the task again), thus making the system more robust. 

As per claim 8, Xiao and Fang teach the method according to claim 7 above. Xiao further teaches wherein the generating the confirmation signal according to the target task comprises:
generating the confirmation signal according to the target task and the device information ([0038] lines 7-8 based on the node status table and task status table, the main
control node preallocates a task to the computational node; [0046] lines 1-2 Tij denotes the estimated time required for the ith computational node to execute ji tasks; [0047] lines 1-3 After obtaining the value of Tij, the main control node selects the lowest value and preallocates the task to the corresponding computational node; The confirmation signal is generated according to target task because preallocation is based on the time it takes to complete the target task. The preallocation is done based on information in the node status table and task status table which include device information.).

As per claim 9, Xiao and Fang teach the method according to claim 7 above. Xiao further teaches wherein the device information includes information of at least one of the following: a central processing unit (CPU), a memory size, a disk size, a network link, a software development kit (SDK) version number, an execution engine, an address, a synchronization time interval, and configuration of the target device ([0021] the node status table includes the fields of NodeName…CPU_Speed, MemSize,).

Claims 10, 11, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao in view of Chen et al. (CN105933137A herein Chen). The claim mappings of Xiao and Chen will be provided according to their respective translations.
Chen was cited in the previous office action.

As per claim 10, Xiao teaches the method according to claim 1 above. 

Xiao fails to teach determining whether the target device is abnormal by monitoring the heartbeat request sent by the target device.

Chen teaches
determining whether the target device is abnormal by monitoring the heartbeat request sent by the target device ([0074] 622 lines 1-3 the slave agent on the slave sends a service heartbeat packet to the host in real time, so that the highly available agent on the host detects whether the slave has a network abnormality according to the service heartbeat packet sent by the slave agent).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Xiao with Chen because Chen’s teaching of detecting an abnormality in a slave agent would have provided Xiao’s system with the advantage of detecting the abnormality and moving the task that was supposed to run on an abnormal node onto a different node (see Chen, [0090] 725 line 4 The target service container created on these target slaves can replace multiple service containers that run abnormally to provide the same service). 

As per claim 11, Xiao and Chen teach the method according to claim 10 above. Xiao further teaches 
acquiring, from a preset correspondence table, a first task currently running on the target device ([0043] lines 6-8 The task status table records information on the most recent 3 historical tasks executed at each node and information on the task that is currently underway; [0043] lines 12-13 if present, the TaskID of that task is acquired);
storing description information of the first task to the confirmation signal and storing description information of the first task to the confirmation signal ([0038] lines 7-9 the main control node preallocates a task to the computational node and updates the node prefetch table and task preallocation table; [0018] lines 14-15 task status table comprises the fields of JobID, TaskID; [0018] lines 21-24 The task preallocation table records information for the main control node to preallocate tasks to computational nodes; the task preallocation table comprises the fields TaskID); and
in response to a next heartbeat request being received from the target device, sending the confirmation signal to the target device ([0039] lines 1-3 If an empty task slot is available in a computation mode, a flag requesting a task from the main control node is added to the next heartbeat information; [0040] lines 1-3 Once the main control node has received a task
request from a computational node, it allocates a task based on a dispatch strategy).

Xiao fails to teach in response to the heartbeat request not being received for a preset time period, determining that the target device is disconnected.

in response to the heartbeat request not being received for a preset time period, determining that the target device is disconnected ([0074] 622 lines 3-5 if It is detected that the service heartbeat time of any slave sending a service heartbeat packet does not meet the customized service heartbeat time, the slave is determined as a faulty slave; [0073] 618 lines 1-3 The slave agent detects whether the service container is faulty, including: if it detects that the access port and IP information carried in the data packet reported by the service container are inconsistent with the preconfigured access port and access IP, then the service container is determined to be an abnormally running). 

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Xiao with Chen because Chen’s teaching of detecting an abnormality in a slave agent would have provided Xiao’s system with the advantage of detecting a disconnection and move the task that was supposed to run on an abnormal node onto a different node (see Chen, [0090] 725 line 4 The target service container created on these target slaves can replace multiple service containers that run abnormally to provide the same service). 

As per claim 29, Xiao teaches the invention as claimed including a task scheduling apparatus ([0031] lines 10-13 The main control node is primarily responsible for…providing feedback to control task dispatching and execution), comprising:
acquire a target task to be deployed to a target device ([0014] lines 5-6 the 
main control node preallocates tasks to the computational nodes);
generate a confirmation signal according to the target task, the confirmation signal
indicating task content of the target task ([0014] lines 1-6 Having the main control node receive and analyze heartbeat information from various computational nodes… the main control node preallocates tasks to the computational nodes; [0015] lines 2-3 in the next heartbeat information, setting a flag to request a task from the main control node; [0016] lines 1-2 After the main control node has received a task request from a computational node, allocating a task thereto; [0046] lines 1-2 Tij denotes the estimated time required for the ith computational node to execute ji tasks; [0047] lines 1-3 After obtaining the value of Tij, the main control node selects the lowest value and preallocates the task to the corresponding computational node; [0018] lines 21-24 The task preallocation table records information for the main control node to preallocate tasks to computational nodes; the task preallocation table comprises the fields TaskID); and
in response to a heartbeat request being received from the target device, send the
confirmation signal to the target device ([0031] lines 10-13 The main control node is primarily responsible for receiving heartbeat information from computational nodes, analyzing it, and providing feedback to control task dispatching and execution).

Xiao fails to teach a memory storing a set of instructions; and a processor 
configured to execute the set of instructions to cause the task scheduling apparatus to.

However, Chen teaches a memory storing a set of instructions; and a
processor configured to execute the set of instructions to cause the task scheduling apparatus to ([0156] 1284 lines 1-2 These computer program instructions can also be stored in a computer-readable memory that can guide a computer or other programmable data processing equipment to work in a specific manner; [0157] 1292 lines 1-3 These computer program 71 line 1 present invention provides a resource management method; [0015] 100 line 1 in the above method, the processes executed by the host). 

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Xiao with Chen because Chen’s teaching of a memory and processor would provide Xiao’s system with the advantage of reusing instructions, updating instructions, and executing instructions. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Xiao in view of  Taki et al. (JP2014157572A herein Taki). The claim mappings of Xiao and Taki will be provided according to their respective translations.
Taki was cited in the previous office action.

As per claim 12, Xiao teaches the method according to claim 1 above. 

Xiao fails to teach wherein the confirmation signal includes a response content field, and the generating the confirmation signal according to the target task comprises: adding the task content to the response content field.

However, Taki teaches wherein the confirmation signal includes a response content field, and the generating the confirmation signal according to the target task comprises:
adding the task content to the response content field ([0007] 58 lines 2-6 content distribution server that distributes (confirmation signal) content to the user terminal and the user terminal. The content distribution server has a distribution content storage unit that stores content to be distributed to the user terminal in an add-on format (adding the task content), and content stored in the distribution content storage unit in response (response content) to a content acquisition request).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Xiao with Taki because Taki’s teaching of adding the task content to a response would have provided Xiao’s system with the advantage of updating the content of a task (see Taki, [0019] 179 lines 1-2 Moreover, since the content itself can be updated, it is not necessary to update the application program itself).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Xiao in view of Du et al. (CN106844054A herein Du). The claim mappings of Xiao and Du will be provided according to their respective translations.
Du was cited in the previous office action.

As per claim 13, Xiao teaches the method according to claim 1 above. 

Xiao fails to teach wherein the sending the confirmation signal to the target
device comprises: adding the confirmation signal to a response to the heartbeat request; and sending the response to the target device.

Du teaches wherein the sending the confirmation signal to the target device 
comprises: adding the confirmation signal to a response to the heartbeat request; and sending the response to the target device ([0009] 68 lines 2-3 After a heartbeat cycle, TaskTracker requests to assign tasks. After JobTracker receives the request, it assigns (confirmation signal) a TaskInProgress task to TaskTracker. This is the first heartbeat communication; [0027] 173 lines 1-2 Assign the setup task, after a heartbeat cycle, when JobTracker receives the task request from TaskTracker, the setup task will be distributed to TaskTracker; [0032] 209 line 1 add a "setupJob()" method to the MapTask class; [0017] 118 lines 2-3 The setup tasks and clean tasks are merged into MapReduce tasks; Inherently, a heartbeat has a response because its purpose to check connectivity. Du teaches assigning a setup task and this assignment is the confirmation signal. The JobTracker is the scheduling device and the TaskTracker is the target device).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Xiao with Du because Du’s teaching of adding the setup task to the response would provide Xiao’s teaching with the advantage of optimizing task allocation (see Du, [0019] 134 lines 1-4 The beneficial effects of the present invention are…the setup task and the cleanup task are merged, which effectively saves the time of at least 4 heartbeat cycles).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Xiao in view of Yuan Gao et al. (CN104077181A herein Yuan). The claim mappings of Xiao and Yuan will be provided according to their respective translations.
Yuan was cited in the previous office action.
Yuan has been remapped with a human translation of CN104077181A.

As per claim 14, Xiao teaches the method according to claim 1 above.

Xiao fails to teach receiving, from the target device, a task status calibration request 
regarding one or more tasks executed by the target device, the task status calibration request indicating an execution status of the one or more tasks after the target device restarts or recovers from an abnormal state; and calibrating the execution status of the one or more tasks according to the task status calibration request

Yuan teaches 
receiving, from the target device, a task status calibration request regarding one or more tasks executed by the target device, the task status calibration request indicating an execution status of the one or more tasks after the target device restarts or recovers from an abnormal state; and calibrating the execution status of the one or more tasks according to the task status calibration request (page 22 lines 13-17 a node that has recovered from a failure first issues to the distributed task management system a proposal request to set the current task status of the local machine, and a change proposal to change the task of the local machine from offline to online status).

210 lines 1-8 The beneficial effects of the present invention are…High robustness, under various fault conditions, the distributed task management system can resume normal operation).

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Xiao in view of Mizina et al. (US 2018/0173380A1 herein Mizina). The claim mappings of Xiao will be provided according to its translation.
Mizina was cited in the previous office action.

As per claim 34, Xiao teaches the invention as claimed including perform a task processing method ([0008] lines 2-3 task-dynamic dispatching method under a distributed computation mode in a cloud computing environment), the method comprising:
acquiring a target task to be deployed to a target device ([0014] lines 5-6 the 
main control node preallocates tasks to the computational nodes);
generating a confirmation signal according to the target task, the confirmation signal indicating task content of the target task ([0014] lines 1-6 Having the main control node receive and analyze heartbeat information from various computational nodes… the main control node preallocates tasks to the computational nodes; [0015] lines 2-3 in the next heartbeat information, setting a flag to request a task from the main control node; [0016] lines 1-2 After ; and
in response to a heartbeat request being received from the target device, sending the
confirmation signal to the target device ([0031] lines 10-13 The main control node is primarily responsible for receiving heartbeat information from computational nodes, analyzing it, and providing feedback to control task dispatching and execution).

	Xiao fails to teach a non-transitory computer readable medium that stores a set of instructions that is executable by at least one processor of a computer to cause the computer to perform the aforementioned operations.

	However, Mizina teaches a non-transitory computer readable medium that stores a set of instructions that is executable by at least one processor of a computer to cause the computer to perform operations (Claim 1 A non-transitory computer-readable medium storing computer-executable instructions that when executed by a processor of a computer cause the computer to perform operations).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Xiao with Mizina. This . 

Claims 35 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao and Mizina, as applied in claim 34 above and further in view of Gao. The claim mappings are provided using the translation of Xiao and the translation of Gao.

As per claim 35, the combination of Xiao and Mizina teaches the non-transitory computer readable medium according to claim 34, wherein the set of instructions that is executable by the at least one processor of the computer causes the computer to further perform: generating a dual-state record corresponding to the target task (Xiao, [0018] lines 7-10 The first time the main control node receives heartbeat information from a computational node, it creates a node status table and task status table; [0043] lines 1-3 Step 502: Based on the heartbeat information that has been received, the main control node updates the node status table and task status table), the dual-state record including an actual state of the target task (Xiao, [0017] lines 15-17 the execution information on the task currently being executed comprises…the task execution progress; [0018] lines 5-7 the task status table records the task processing status of the various computational nodes; [0018] lines 14-15 the task status table comprises the fields of…Progress);
receiving a task synchronization request sent by the target device, the task synchronization request indicating an execution status of the target task (Xiao, [0019] lines a flag bit for task requests; if true, this denotes that that calculation mode has an empty task slot to which the main control node can allocate a task for that computational node to execute; In other words, the flag bit indicates the execution status because if the flag bit is true, that means there isn’t a task running and therefore the execution status of the target is null.); and
updating the dual-state record according to the execution status of the target task (Xiao, [0043] lines 12-18 if present, the TaskID of that task is acquired and a check is made to determine whether that task is already present in the task status table; if present, the information on that task in the task status table is updated, otherwise the information on the oldest task of that calculation point in the task status table is deleted and the information on the task that has been completed is added; In other words, the flag bit indicates whether or not there is a task running on the computing node, so the flag indicates the execution status of the computing node. If there isn’t a task running then there wouldn’t be a TaskID that could be updated in the task status table (dual-state record). Therefore, the updating is dependent on whether there is a flag bit that is true.).

The combination of Xiao and Mizina fail to specifically teach the dual-state record including an expected state.

However, Gao teaches the dual-state record including an expected state ([0055] 323 line 1 thread 2 regularly obtains the expected state). 

656 line 1 monitor the health of hosted applications) and thus avoid the problem of selecting underperforming nodes to execute tasks (see Xiao, [0021] lines 15-18 imparts to the main control node the power to select computational nodes to execute tasks; thus, it avoids the bottleneck problem brought on by computational nodes with poor performance).

As per claim 37, the combination of Xiao, Mizina, and Gao teach the non-transitory 
computer readable medium according to claim 35, wherein whether the target task is abnormal is determined by scanning the dual-state record (Gao, [0209] 1132 lines 1-4 The application health management thread 2 regularly obtains the expected state and expected running instance of the current application from the containerized engine, and at the same time obtains the actual running state of the current application from the key-value pairing system to compare and judge the difference from the expected state; [0212] 1148 lines 1-3 Thread 2 records the latest three snapshots of the actual running state of the application, and compares the three snapshots. If the three snapshots are inconsistent, it is judged that the current network is unstable or the failover is in progress.), and the set of instructions that is executable by the at least one processor of the computer causes the computer to further perform: determining whether the expected state is the same as the actual state, and in response to the expected state being different from the actual state throughout a preset period of time, triggering an exception handling mechanism (Gao, [0207] 1117 lines 3-5 Thread 2 is responsible for the expected state and operation of the application The status is compared, and the containerization engine is notified to handle the status difference; [0209] 1132 lines 1-4 The application health management thread 2 regularly obtains the expected state and expected running instance…and at the same time obtains the actual running state of the current application…to compare and judge the difference; In other words, the containerization engine is the exception handling mechanism because it handles the situation where the expected state and the operation of the application are different. By regularly comparing the expected state and actual running state that means the comparison is done during preset periods because regularity indicates a set time.); or
determining whether the actual state indicates an abnormal state, and in response to the actual state indicating an abnormal state, triggering the exception handling mechanism (Gao, [0212] 1148 lines 2-3 If the three snapshots are inconsistent, it is judged that the current network is unstable or the failover is in progress. In this case, no processing is performed).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the teachings of Xiao, Mizina, and Gao with Gao’s teaching of comparing the expected state to the running state (actual state) or finding inconsistencies between three snapshots and taking proper measures to rectify the situation because it would have provided Xiao’s system with the capability of monitoring the health of tasks and adjusting the state of executing nodes when there is a discrepancy (see Gao, [0119] 656 line 1 monitor the health of hosted applications…and state adjust in time), thus making Xiao’s system more robust.

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Xiao and Mizina, as applied in claim 34 above and further in view of Dong Pan. The claim mappings of Xiao and Dong Pan will be provided according to their respective translations.

As per claim 38, the combination of Xiao and Mizina teach the invention substantially as claimed including the non-transitory computer readable medium according to claim 34. Xiao further teaches wherein the acquiring the target task comprises:
receiving a first task sent by a console ([0035] lines 3-4 the main control node receives a job); 
in response to the target device being in a normal state, generating the target task ([0019] lines 9-12 the heartbeat information containing a flag bit for task requests; if true, this denotes that that calculation mode has an empty task slot to which the main control node can allocate a task for that computational node to execute).

Xiao and Mizina fail to specifically teach receiving a first task sent by a console, the first task including a scheduling policy, a deployment address, and content of the first task, the deployment address pointing to the target device; parsing the deployment address and determining a state of the target device based on the deployment address; and generating the target task according to the scheduling policy and the content of the first task.

However, Dong Pan teaches 
receiving a first task sent by a console ([0031] lines 3-5 A virtual machine application request may be sent to the first server 120 through the terminal 110; In other words, the request , the first task including a scheduling policy ([0047] lines 1-8 Specifically, the host scheduling policy may be user-defined according to a requirement, and for example, includes a least used resource scheduling and greedy scheduling, and a most suitable target host computer is selected from the schedulable host computer set. When the virtual machine application request includes a plurality of target virtual machine labels, each target virtual machine label has a corresponding schedulable host computer set), a deployment address ([0037] lines 20-22 The virtual machine application request may further include more information, such as at least one of cluster area information, a cluster name; [0031] lines 5-9 The first server 120 obtains a current virtual machine label of each host computer and compares the current virtual machine label with a target virtual machine label in the virtual machine application request, to determine a target host computer;), and content of the first task ([0037] lines 20-23 virtual machine application request may further include virtual machine configuration information; [0054] lines 16-18 The virtual machine configuration information includes a memory size and CPU information of the virtual machine; In other words, the creation of the virtual machine is the task and the content is the configuration information of the virtual machine. Configuration information can be considered as task content because the information is used to complete the task.), the deployment address pointing to the target device ([0071] lines 13-14 target cluster may be determined directly according to the cluster information, such as a cluster name; [0037] lines 7-9 The virtual machine application request is used to determine a target host computer according to the target virtual machine label); 
parsing the deployment address and determining a state of the target device based on the deployment address ([0038] Compare the target virtual machine label with a current virtual machine label of each host computer in a cluster, to determine a target host computer, the
; and 
generating the target task according to according to the scheduling policy and the content of the first task ([0037] lines 3-5 generate a corresponding virtual machine application request according to the target virtual machine label; [0047] lines 5-8 When the virtual machine application request includes a plurality of target virtual machine labels, each target virtual machine label has a corresponding schedulable host computer set; [0037] lines 20-23 virtual machine application request may further include virtual machine configuration information; In other words, the virtual machine application request is generated according to a target virtual machine label and the target virtual machine label has a corresponding schedulable host computer set that is created based on a scheduling policy. Additionally, the virtual machine configuration information (content of the target task) is part of the target task so the target task must have been generated according to the virtual machine configuration information.).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teachings of Xiao and Mizina with the teachings of Dong Pan so that the master node could receive a scheduling policy in addition to setting its own scheduling p----olicy according to the performance data of the computing nodes to make the system more resilient to corrupted data. One of ordinary skill in the art would have been motivated to modify Xiao and Mizina’s system with Dong Pan before the effective filling .

Claims 39 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao and Mizina, as applied in claim 34 above, and further in view of Fang. The claim mappings of Xiao and Fang will be provided according their respective translations.

As per claim 39, Xiao and Mizina teach the invention substantially as claimed including the non-transitory computer readable medium according to claim 34, wherein before the acquiring the target task (Xiao, [0014] lines 1-6 Having the main control node receive…heartbeat information….update a node status table and task status table. Based on the node status table and task status table, the main control node preallocates tasks to the computational nodes), the set of instructions that is executable by the at least one processor of the computer causes the computer to further perform: receiving device information sent by the target device (Xiao, [0017] lines 4-21 The node performance information comprises the main frequency of the CPU, memory size, CPU utilization rate, memory utilization rate, I/O resource utilization rate… the execution information on the task currently being executed comprises the Task ID of the task, the Job ID of the job where located, and the task execution progress and elapsed execution time. Each computational node, each time a certain period transmitted to the main control node).

Xiao and Mizina fail to teach generating, based on the device information, a runtime environment identifier corresponding to the target device; and sending the runtime environment identifier to the target device.

Fang teaches generating, based on the device information, a runtime environment identifier corresponding to the target device ([0118] 775 lines 2-3 task execution information generated by the task subprocess execution task information; [0060] 416 lines 2-4 task execution information includes any one or more of the following information…exit code (runtime environment identifier); The specification for the claimed invention sets the runtime environment identifier as a return code and a synonym for a return code is an exit code.); and
sending the runtime environment identifier to the target device ([0014] 91 lines 5-6 the task processing device saves the task execution information to the target location).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the combination of Xiao and Mizina with the teachings of Fang because Fang’s teaching of generating an exit code would have provided Xiao and Mizina’s system with the capability of knowing if a task has been completely executed and if not complete, the system could know that it should re-execute a task (see Fang, [0119] 785 lines 7-9 detects whether there is a corresponding exit code in the target location, and if it does 

As per claim 40, Xiao, Mizina, and Fang teach the non-transitory computer readable medium according to claim 39, wherein the generating the confirmation signal according to the target task comprises: generating the confirmation signal according to the target task and the device information (Xiao, [0038] lines 7-8 based on the node status table and task status table, the main control node preallocates a task to the computational node; [0046] lines 1-2 Tij denotes the estimated time required for the ith computational node to execute ji tasks; [0047] lines 1-3 After obtaining the value of Tij, the main control node selects the lowest value and preallocates the task to the corresponding computational node; The confirmation signal (preallocation) is generated according to target task because preallocation is based on the time it takes to complete the target task. The preallocation is done based on information in the node status table and task status table which include device information.).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSING CHUN LIN whose telephone number is (571)272-8522. 
The examiner can normally be reached on Mon - Fri 9AM-5PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached at (571)272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (tollfree). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-


/H.L./Examiner, Art Unit 2195                                                                                                                                                                                                        

/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195